Citation Nr: 0734270	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  00-09 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for left elbow ulnar 
irritation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1987 to June 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that denied the above claim.

In August 2004 and April 2005, the Board remanded the present 
matter for additional development and due process concerns.  
The case has been returned for further appellate review.


FINDING OF FACT

A left elbow ulnar irritation had its onset during active 
service.


CONCLUSION OF LAW

A left elbow ulnar irritation was incurred during active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The duty to notify and assist has been met to the extent 
necessary to grant the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).  Thus, there is no 
prejudice to the veteran in deciding his claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that the evidence supports the veteran's claim of 
entitlement to service connection for a left elbow ulnar 
irritation.  

Service medical records show that during an April 1997 
occupational therapy consultation, the veteran had left arm 
paresthesia on the medial aspect, which was worse while 
crossing his arms or holding arms at his side.  The veteran 
stated that he experienced arm pain for a week and he had a 
numb sensation that went to his fingers.  A neurovascular 
examination was essentially normal except for a notation 
concerning grip strength and a provisional diagnosis for 
"left ulnar nerve irritable."  In May 1997, an occupational 
therapy notation stated that the veteran's left elbow pain 
due to ulnar nerve compression had resolved.  

Following service, the veteran received VA medical treatment.  
In 1998, the veteran was treated for acute pain in his elbow 
and pain with weight in his hand.  In November 1998, the 
veteran described a tingling feeling in his fingers when he 
put his elbows on a chair.  In May 2001, the veteran 
complained of having left shoulder pain with occasional left 
arm numbness.  In July 2002, the veteran stated that he had 
numbness and tingling sometimes in his arm and forearm, but 
he could not identify a definite pattern.  At that time, it 
did not go into his hand, though it had before.  The numbness 
and tingling occurred two to three times a week.  

In May 2005, the veteran was afforded a VA examination.  The 
claims file was reviewed.  At that time, the veteran 
complained of having numbness in his forearm and middle, 
ring, and little fingers when he rested his arm on a table or 
was lying in bed on one of his arms.  He also had fatigue if 
he put his arms over his head or used them repeatedly.  He 
had a clear indication that the numbness came with pressure 
around the elbow or forearm.  The veteran stated that he did 
have shoulder and neck problems, but did not have radiating 
symptoms of numbness from the shoulder or the neck.  
Following a neurological examination, the examiner diagnosed 
the veteran as having ulnar neuropathy.  The examiner stated 
that when the veteran's forearm or elbow were positioned to 
press on the nerve, he developed numbness in the ring and 
little finger.  Nerve conduction testing was normal, 
therefore there was no permanent damage to the nerve, but he 
remained susceptible to compression either when resting the 
arms on solid objects or when sleeping.  He did not have 
weakness in the ulnar distribution, but he did have numbness 
in the ulnar distribution.  Reflexes were normal.  The 
examiner opined that the veteran's ulnar symptomatology was 
related to his previous neuropathy symptoms in service.  

Regardless of the normal nerve conduction testing, the VA 
examiner did diagnose the veteran as having ulnar neuropathy.  
This diagnosis was supported by the findings on physical 
examination of numbness in elbow, forearm and fingers.  In 
light of the service medical records, continuity of 
symptomatology, and the May 2005 VA examiner's opinion, the 
Board finds that the veteran's left elbow ulnar irritation 
was incurred during service; therefore, service connection is 
warranted.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

The veteran was previously granted service connection for 
elbow arthralgias and bilateral tendonitis of the elbows.  
The Court has held that different problems resulting from a 
single injury may warrant separate ratings when none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
conditions.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
Although elbow arthralgias, bilateral tendonitis of the 
elbows and left elbow ulnar irritation involve the left 
elbow, each condition is separate and unique from the other 
and involve symptoms that do not overlap.  Therefore, 
granting service connection for left elbow ulnar irritation 
would not result in pyramiding. 


ORDER

Service connection for left elbow ulnar irritation is 
granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


